Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-1
                                      52 Filed
                                          Filed04/19/21
                                                05/03/21 Page
                                                          Page11ofof66PageID
                                                                       PageID#:#: 709
                                                                                   718




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION


  CHAMBLESS ENTERPRISES L L C ET AL                      CASE NO. 3:20-CV-01455

  VERSUS                                                 JUDGE TERRY A. DOUGHTY

  ROBERT REDFIELD ET AL                                  MAG. JUDGE KAYLA D. MCCLUSKY


                                     MEMORANDUM ORDER

         Before the undersigned Magistrate Judge, on reference from the District Court, is a

  motion to stay, filed by Defendants. [doc. # 44]. The motion is opposed. [doc. # 47]. For the

  reasons assigned below the motion is GRANTED. 1

                                              Background

         This suit arises out of the Center for Disease Control (“CDC”) order prohibiting landlords

  of residential properties from evicting renters during the COVID-19 pandemic for inability to

  pay rent and making violations of this order a criminal offense. [doc. # 1]. Plaintiffs filed a

  complaint against Defendants on November 12, 2020, asserting that (1) the order exceeds the

  CDC’s statutory and regulatory authority, (2) the order is an unconstitutional exercise of

  legislative power, (3) the CDC failed to follow the notice and comment requirement for

  rulemaking under the Administrative Procedure Act (“APA”), and (4) the order is arbitrary and

  capricious in violation of the APA. [doc. # 1].



  1
    As these motions are not excepted in 28 U.S.C. § 636(b)(1)(A), nor dispositive of any claim on
  the merits within the meaning of Rule 72 of the Federal Rules of Civil Procedure, this ruling is
  issued under the authority thereof, and in accordance with the standing order of this court. Any
  appeal must be made to the district judge in accordance with Rule 72(a) and L.R. 74.1(W).

                                                    1
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-1
                                      52 Filed
                                          Filed04/19/21
                                                05/03/21 Page
                                                          Page22ofof66PageID
                                                                       PageID#:#: 710
                                                                                   719




          Plaintiffs also filed a motion for a preliminary injunction on November 12, 2020, asking

  the court to halt enforcement of the CDC’s order pending the outcome of this case. [doc. # 5].

  Defendants filed an opposition to the motion for preliminary injunction on December 8, 2020.

  [doc. # 22]. The Court denied the Plaintiff’s motion for a preliminary injunction, citing the

  unlikeliness of Plaintiff’s case to succeed on the merits as one of several reasons for denial. [doc.

  #s 35; 36]. Specifically, the Court found that: (1) “the plain text of the statute is unambiguous”

  and clearly authorizes the Order at issue; (2) the Order “is well supported and falls firmly within

  the scope of [the CDC’s] authority” under the relevant regulation; (3) the relevant statute “clearly

  passes muster” under the nondelegation doctrine; and (4) “Plaintiffs have failed to show that the

  Order is invalid for failure to comply with the notice-and-comment requirements of the

  [Administrative Procedure Act],” [doc. # 35, pp. 9, 13, 20, 24].

          On January 22, 2021, Plaintiff appealed the denial of the preliminary injunction to the

  Fifth Circuit. [doc. # 42].

          On February 9, 2021, Defendants filed a motion to stay this case pending the outcome of

  Plaintiff’s appeal of the denial of the motion for preliminary injunction. [doc. # 44]. Defendants

  argue that proceeding to the merits of this case at the district court level while the appeal of the

  denial of the preliminary injunction is before the Fifth Circuit would “result in largely

  duplicative parallel proceedings and create the risk of inconsistent decisions” because the district

  court’s denial included a detailed discussion of the likelihood of Plaintiff’s success on the merits.

  [doc. # 44-1, p. 1]. Plaintiffs filed an opposition to the motion to stay, arguing that there is no

  risk of inconsistent decisions or a waste of judicial resources because the issues on the merits

  will differ from the issues currently on appeal. [doc. # 47]. Defendants filed a reply on March 5,

  2021. [doc. # 49]. Accordingly, this motion is ripe.

                                                     2
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-1
                                      52 Filed
                                          Filed04/19/21
                                                05/03/21 Page
                                                          Page33ofof66PageID
                                                                       PageID#:#: 711
                                                                                   720




                                           Law and Analysis

         The United States Supreme Court has held that “the power to stay proceedings is

  incidental to the power inherent in every court to control the disposition of the causes on its

  docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am.

  Co., 299 U.S. 248, 254–55 (1936); see also Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545

  (5th Cir. 1983)(holding that courts have the discretionary authority to stay proceedings “in the

  interest of justice and in control of their dockets.”). However, the court’s discretion is not

  limitless. Wedgeworth, 706 F.2d at 545. In determining whether to grant a discretionary stay,

  courts should consider the following factors: “1) hardship and inequity on the moving party

  without a stay; 2) prejudice the non-moving party will suffer if a stay is granted; and 3) judicial

  economy.” McCleary v. Elekta Inc., No. 5:19-cv-00052, 2020 WL 2134149, at *1 (W.D. La.

  May 5, 2020)(quoting Falgoust v. Microsoft Corp., No. Civ. A. 00-0779, 2000 WL 462919, at *2

  (E.D. La. Apr. 19, 2000)); see also Wesley v. Unique Guidance Provider Servs., Inc., No. 3:18-

  cv-1059, 2018 WL 6038241, at *1 (W.D. La. Nov. 16, 2018).

         1. Hardship on Defendants without a Stay

         Defendants would face some hardship without a stay. Defendants are correct in that the

  issues on appeal, including the likelihood of plaintiff’s success on the merits, are duplicative of

  the issues before the district court. Thus, they would face a hardship if they had to

  simultaneously defend an appeal that includes an evaluation of the case on the merits and defend

  the case on the merits in district court. Although the burden of discovery is relatively low

  because discovery is limited to the administrative record, having to defend the same case on

  overlapping issues in two different courts is burdensome. See Falgoust, 2000 WL 462919, at *2.

  Accordingly, this factor weighs in favor of a stay.

                                                    3
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-1
                                      52 Filed
                                          Filed04/19/21
                                                05/03/21 Page
                                                          Page44ofof66PageID
                                                                       PageID#:#: 712
                                                                                   721




         2. Prejudice to Plaintiffs if a Stay is Granted

         Plaintiffs would not be materially prejudiced if a stay of proceedings were granted.

  Plaintiffs contend that a stay could prevent them from ultimately receiving a decision on the

  merits due to delay. However, even if the case were not stayed, there is no guarantee that the

  Plaintiffs would receive a final decision prior to the June 30, 2021, expiration of the eviction

  moratorium or prior to the resolution of the appeal proceedings. Indeed, in light of the appeal, no

  Case Management Order has issued and no bench trial on the merits has been set by the Court.

  A slight delay is not ordinarily considered significantly prejudicial. See Falgoust, 2000 WL

  462919, at *2. Accordingly, Plaintiffs would not be prejudiced by a delay resulting from a stay

  of proceedings, and this factor weighs in favor of a stay.

         3. Judicial Economy

         Defendants assert that because the district court discussed the likelihood of success on the

  merits in depth in its denial of the motion for preliminary injunction, the Fifth Circuit’s ruling on

  the preliminary injunction will be determinative of Plaintiffs’ case on the merits. [doc. # 44, p. 2-

  3]. Plaintiffs claim, however, that the purpose of a preliminary injunction is to prevent

  irreparable harm while a case is litigated on the merits, and, therefore, the issues on appeal are

  not the same as those before the district court.

         Under Fifth Circuit precedent, the appellate court’s decision regarding a preliminary

  injunction ordinarily will not be determinative of the merits of a case. See, e.g., Scott Paper Co.

  v. Gulf Coast Pulpwood Ass’n, Inc., 491 F.2d 119, 119 (5th Cir. 1974); Siff v. State Democratic

  Exec. Comm., 500 F.2d 1307, 1310 (5th Cir. 1974)(“Stressing again that we are not certain of the

  merits of plaintiffs’ claims, but are only pointing to the difficulty of predicting success on the

  merits, we affirm denial of the preliminary injunction”); De Giorgio v. Causey, 488 F.2d 527,



                                                     4
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-1
                                      52 Filed
                                          Filed04/19/21
                                                05/03/21 Page
                                                          Page55ofof66PageID
                                                                       PageID#:#: 713
                                                                                   722




  528 (5th Cir. 1973) (“an appeal from the issuance or denial of a preliminary injunction is

  ordinarily no way to obtain appellate disposition of a case on its merits”); Piedmont Heights

  Civic Club, Inc. v. Moreland, 637 F.2d 430, 435 (5th Cir. 1981)(refusing to consider a case

  strictly on the merits except insofar as the first element of a preliminary injunction requires

  consideration of the merits to determine if the trial judge abused his discretion in denying the

  injunction, where the district judge clearly considered his order as a decision on the preliminary

  injunction motion and not a final order).

            In many cases, discovery may introduce new facts affecting the district court’s initial

  assessment of a case’s likelihood of success on the merits in granting or denying a preliminary

  injunction. Here, however, discovery is limited to the administrative record and the issues before

  the court are purely legal in nature. In its denial of the preliminary injunction, the Court found

  that: (1) “the plain text of the statute is unambiguous,” and clearly authorizes the Order at issue;

  (2) the Order “is well supported and falls firmly within the scope of [the Centers for Disease

  Control and Prevention’s] authority” under the relevant regulation; (3) the relevant statute

  “clearly passes muster” under the nondelegation doctrine; and (4) “Plaintiffs have failed to show

  that the Order is invalid for failure to comply with the notice-and-comment requirements of the

  [Administrative Procedure Act],” [doc. # 35, pp. 9, 13, 20, 24]. Because there are no factual

  issues before the court, the discovery process will not likely reveal any novel information that

  would alter the district court’s analysis of whether the Plaintiffs are likely to succeed on the

  merits.

            Since the district court’s analysis of the case on the merits is currently before the Fifth

  Circuit and likely will not be materially changed by discovery, conducting further court

  proceedings while these overlapping issues are before the Fifth Circuit would result in



                                                      5
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-1
                                      52 Filed
                                          Filed04/19/21
                                                05/03/21 Page
                                                          Page66ofof66PageID
                                                                       PageID#:#: 714
                                                                                   723




  duplicative proceedings and would create the possibility of inconsistent rulings. Unlike in cases

  where the appellate court’s ruling on a preliminary injunction is not determinative of the merits

  of the case, here, because the issues are purely legal and discovery is limited to the

  administrative record, the Fifth Circuit’s ruling on the district court’s denial of the preliminary

  injunction will be informative and instructive to the district court on the merits of the case.

  Accordingly, it is in the interest of judicial economy to stay the proceeding pending the Fifth

  Circuit’s review of the denial of the preliminary injunction.

                                              Conclusion

         Based on the foregoing, IT IS ORDERED that the motion to stay filed by Defendant

  [doc. # 44] is GRANTED.

         THUS DONE in Chambers on this 19th day of April, 2021.




                                                                KAYLA DYE MCCLUSKY
                                                           UNITED STATES MAGISTRATE JUDGE




                                                    6
